Upon hearing of appellee’s motion for an expedited appeal, it is ordered:
1. The brief of appellant, State of Vermont, is to be filed on or before March 22, 1979.
2. The brief for the appellee is to be filed on or before April 5, 1979.
3. The trial court reporter, Mrs. Dorothy Brodie, is hereby directed to accord full priority to the preparation of the trial court transcript.
4. The case will be set for oral argument at the April, 1979, Term.
Done in Chambers at Burlington this 1st day of March, 1979.
Larrow, J.